DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Examiner’s Note
The claims use the term “sampling frequency”. It is obvious to any ordinary skill of art that the sampling frequency need to be at least 2-4 times of the maximum detecting frequency to correctly and reliably reproduce the signal. The reference “Howard Austerlitz, In Data Acquisition Techniques Using PCs (Second Edition), 2003, Chapter 4, Page 74, Figure 4-14a and Paragraph –Aliasing” (hereinafter Austerlitz)  clearly explains this renowned and obvious technique. For the examination purpose this concept of “sampling frequency” has been utilized.
The claims used concept of switching noise of inverter. Any PWM controlled inverter as mentioned in the application generates switching noise at its “fundamental” switching frequency and its harmonics .This well-known concept is analyzed in reference “Srinivas, et al, April 2017 -Modulated Multi-Level Fundamental Frequency Inverter for Three-Phase Photovoltaic Application, Page 24-28”(hereinafter Srinivas). For the examining purpose the “fundamental” frequency and their harmonics are considered as switching noise frequency.

Specification
Appropriate correction is added to the specification. The objection to the specification has been withdrawn on basis of the correction.

35 USC § 112
The 21-36 are amended to remove the indefiniteness related to the claim term “tolerant”. The rejection based on 35 USC § 112 has been withdrawn ,

35 USC § 101
The claim 21, 32, 37  representing  a practical application of analyze the information, categorize the fault and finally detecting the fault when candidate frame count exceeds a candidate frame count threshold, determining an arc fault has been detected. Based on the amended claim the rejection on the basis of 35 USC § 101 has been withdrawn.
Allowable Subject Matter
Claims 21, 23-32, 34-42 are allowed.
Claims 21, 23-32, 34-42 are renumbered.
Claims 1-20, 22, and 33 are canceled. 
The following is an examiners statement of reason for allowance.

Claim 21, 32, and 37 the closest prior art of record  Yoscovich (US 2017/0170782), (hereinafter Yoscovich) in view of   Kojori (US 7391218 B2) (hereinafter Kojori) as further evidenced by Austerlitz and Srinivas teaches following:
Regarding Claim 21, Yoscovich teaches an arc detection method for a power system, the method comprising:
sampling a signal on a power line to generate a series of digital samples at a first sampling frequency
Kojori teaches classifying, by an arc detector, whether an arc fault is present in the power system, wherein the classifying further comprises: 
for each of a plurality of bins comprising a current frame of the series of digital samples, marking the bin as a candidate bin if a magnitude spectrum of the bin, falls within a first frequency range and exceeds a reference magnitude spectrum; 
  determining a number of candidate bins in the current frame, wherein the number of candidate bins in the frame comprises a cluster size; and 
marking the number of candidate bins as candidate cluster bins if the cluster size exceeds a minimum cluster size. 
However the prior art fails to anticipate or render obvious an arc detection method for a power system, the method comprising: for each of the candidate cluster bins, determining whether the candidate cluster bin is also a candidate cluster bin of a previous frame of the series of digital samples and if so, identifying the current frame as a candidate frame and incrementing a candidate frame count; and if the candidate frame count exceeds a candidate frame count threshold, determining that an arc fault is present in the power system in combination with the rest of the claim limitations as claimed and defined by the applicant .
Regarding Claim 32, Yoscovich teaches an apparatus with arc detection for a power system, the apparatus comprising 
sampling a signal on a power line to generate a series of digital samples at a first sampling frequency 
Kojori teaches an analog to digital converter (“ADC”) for sampling a signal on power line. 
an arc detector for classifying whether an arc fault is present in the power system, wherein the classifying further comprises: 
for each of a plurality of bins comprising a current frame of the signal, marking the bin as a candidate bin if a magnitude spectrum of the bin 
determining a number of candidate bins in the current frame, wherein the number of candidate bins in the frame comprises a cluster size;
marking the number of candidate bins as candidate cluster bins if the cluster size exceeds a minimum cluster size. 
However the prior art fails to anticipate or render obvious an apparatus with arc detection for a power system, the apparatus comprising: for each of the candidate cluster bins, determining whether the candidate cluster bin is also a candidate cluster bin of a previous frame of the series of digital samples and if so, identifying the current frame as a candidate frame and incrementing a candidate frame count; and if the candidate frame count exceeds a candidate frame count threshold, determining that an arc fault is present in the power system.in combination with the rest of the claim limitations as claimed and defined by the applicant .
Regarding Claim 37, Kojori teaches a method for classifying whether an arc fault is present in a power system comprising: 
for each of a plurality of bins comprising a current frame of a series of digital samples comprising a signal on a power line of the power system sampled at a first sampling frequency, marking the bin as a candidate bin if a magnitude spectrum of the bin falls within a first frequency range and exceeds a reference magnitude spectrum ;
	determining a number of candidate bins in the current frame, wherein the number of candidate bins in the frame comprises a cluster size; 
 marking the number of candidate bins as candidate cluster bins if the cluster size exceeds a minimum cluster size; 
However the prior art fails to anticipate or render obvious a method for classifying whether an arc fault is present in a power system comprising: for each of the candidate cluster bins, determining whether the candidate cluster bin is also a candidate cluster bin of a previous frame of the series of digital samples and if so, identifying the current frame as a candidate frame and incrementing a candidate frame count; and if the candidate frame count exceeds a candidate frame count threshold, determining that an arc fault is present in the power system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862